Per Curiam :
An examination of the numerous specifications discloses no such error as would justify us in reversing this judgment. The objection that there was no formal submission of the subjects of dispute to the architect, loses much of its force in view of the fact that, although he made no formal award, yet he practically settled them. As the architect is now dead it would do no practical good to reverse the case upon such a question as this. It was a case for the jury and we see no reason why the judgment should not stand.
Judgment affirmed.